In a proceeding by defendant’s former wife to compel him to execute a contract of sale of premises known as 666 Eastern Parkway, Brooklyn, New York, owned by the parties as tenants in common, defendant appeals from two orders of the Supreme Court, Kings County, both dated November 22, 1974, as follows: (1) as limited by his brief, from so much of one order as, upon reargument, adhered to that portion of a prior order of the same court, dated October 17, 1974, which directed the Sale of the subject property to the highest bidder within a specified period of time and (2) from the other order, which, inter alia, directed him to execute a contract of sale of the said property. Orders reversed insofar as appealed from, without costs, and proceeding remitted to Special Term for further proceedings not inconsistent herewith. As the intention of Special Term was to secure the highest available price in the open market, and as a question has been raised as to whether or not the offer of the sole prospective buyer is the best available offer, we believe that a hearing is required to determine this question, as well as to determine the bona ñdes and financial competence of defendant’s counter offer. After the hearing, Special Term should require acceptance of the best offer, the completion of the transaction within a specified reasonable time, and should establish, as a prior charge, the prompt repayment of the funds advanced by the prospective buyer for the purpose of forestalling foreclosure of the property. Rabin, Acting P. J., Latham, Cohalan, Christ and Brennan, JJ., concur.